NUMBER 13-21-00313-CR

                          COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


MARIO CHAPA A/K/A
MARIO CHAPA JR.,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                    Appellee.


                   On appeal from the 28th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      Appellant Mario Chapa a/k/a Mario Chapa Jr., pleaded guilty to driving while

intoxicated, third offense, and was placed on community supervision. See TEX. PENAL

CODE ANN. §§ 49.04, 49.09(b)(2). The trial court later revoked Chapa’s community
supervision on the State’s motion and sentenced him to eight years’ imprisonment in the

Correctional Institutions Division of the Texas Department of Criminal Justice (TDCJ). By

one issue, Chapa claims the trial court abused its discretion when it denied his motion to

dismiss and revoked his community supervision. We affirm.

                                   I.     BACKGROUND

       On July 13, 2015, Chapa pleaded guilty to the offense of driving while intoxicated,

third offense—a third degree felony. See id. The trial court suspended his sentence of

confinement and placed him on community supervision for a term of seven years. On

April 9, 2021, the State filed its original motion to revoke alleging that Chapa had violated

several conditions of community supervision; a warrant of arrest for Chapa was issued

on the same day. On April 23, 2021, Chapa was arrested by the Nueces County Sheriff’s

Office. On May 12, 2021, the trial court called a hearing on the State’s motion to revoke

but the State did not appear and the hearing was reset. On the same day, the State filed

its amended motion to revoke.

       On August 30, 2021, Chapa filed his “Motion to Dismiss Revocation for Violations

of Speedy Community Revocation Hearing and Due Process.” On September 29, 2021,

the trial court held a hearing on the State’s amended motion to revoke and Chapa’s

motion to dismiss. The trial court denied Chapa’s motion to dismiss, found that Chapa

violated several terms of his community supervision, and granted the State’s amended

motion to revoke. Chapa’s community supervision was revoked and he was sentenced to




                                             2
eight years’ confinement in TDCJ. This appeal ensued.

                     II.     STANDARD OF REVIEW & APPLICABLE LAW

       Probationers are entitled to speedy probation revocation hearings. Wisser v. State,

350 S.W.3d 161, 165 (Tex. App.—San Antonio 2011, no pet.) (citing Carney v. State, 573

S.W.2d 24, 26 (Tex. Crim. App. 1978)). At any time during a period of community

supervision, a judge may issue a warrant for an alleged violation of any condition of

community supervision and cause the defendant to be arrested. See TEX. CODE CRIM.

PROC. ANN. art. 42A.751(b). When a defendant is arrested for an alleged violation of a

condition of community supervision, the judge who ordered the arrest may authorize the

defendant’s release on bail. Id. art. 42A.751(c).

       If the defendant has not been released on bail as permitted under
       Subsection (c), on motion by the defendant, the judge who ordered the
       arrest for the alleged violation of a condition of community supervision shall
       cause the defendant to be brought before the judge for a hearing on the
       alleged violation within 20 days of the date the motion is filed. After a hearing
       without a jury, the judge may continue, extend, modify, or revoke the
       community supervision.

Id. art. 42A.751(d) (emphasis added). This twenty-day deadline runs from the date the

defendant files his motion for a hearing, not from the date the State files its motion to

revoke. Aguilar v. State, 621 S.W.2d 781, 783–84 (Tex. Crim. App. 1981) (interpreting

identical language under a former statute); see also In re Allen, No. 03-21-00138-CV,

2021 WL 1244671, at *1 (Tex. App.—Austin Apr. 2, 2021, no pet.) (mem. op., not

designated for publication) (“Article 42A.751 only requires a trial court to hold a hearing

on the alleged violation of a condition of community supervision within 20 days of the

defendant filing a motion requesting the hearing.”); Ex parte K.G., No. 13-20-00287-CR,


                                              3
2021 WL 4597253, at *3 (Tex. App.—Corpus Christi–Edinburg Oct. 7, 2021 no pet.)

(mem. op., not designated for publication) (same). Thus, the right to a speedy revocation

hearing is only “triggered” by the defendant’s request for a hearing. See Aguilar, 621

S.W.2d at 784 (“When such a request is made the trial court shall cause the probationer

to be brought before it within twenty days, provided that the probationer has not been

released.”).

       To determine whether Chapa was denied a speedy revocation hearing, we apply

the Barker balancing test, which requires consideration of the following non-exclusive

factors: (1) the length of the delay; (2) the reason for the delay; (3) the defendant’s

assertion of the right; and (4) the prejudice to the defendant resulting from the delay.

Barker v. Wingo, 407 U.S. 514, 530–32 (1972); see Carney, 573 S.W.2d at 26. However,

before a court engages in an analysis of each Barker factor, the accused must first make

a threshold showing that “the interval between accusation and trial has crossed the

threshold dividing ordinary from ‘presumptively prejudicial’ delay.” Doggett v. United

States, 505 U.S. 647, 651–52 (1992). “‘Presumptive prejudice’ ‘simply marks the point at

which courts deem the delay unreasonable enough to trigger further enquiry.’” Gonzalez

v. State, 435 S.W.3d 801, 808 (Tex. Crim. App. 2014) (quoting State v. Munoz, 991

S.W.2d 818, 821–22 (Tex. Crim. App. 1999) (brackets omitted)). We measure the length

of delay from the time the defendant is arrested or formally accused to the time of trial.

See United States v. Marion, 404 U.S. 307, 313 (1971); Harris v. State, 827 S.W.2d 949,

956 (Tex. Crim. App. 1992). An eight-month delay is presumptively unreasonable and




                                            4
prejudicial. Harris, 827 S.W.2d at 956.

                                   III.   DISCUSSION

      In his sole issue, Chapa contends that the trial court abused its discretion when it

revoked his community supervision. Specifically, Chapa argues that his right to a speedy

revocation hearing was violated and that the trial court should have granted his motion to

dismiss the State’s motion to revoke on this basis.

      At the September 29, 2021 hearing, Chapa argued that pursuant to Article

42A.751(d), the State’s motion to revoke had to be heard within twenty days of the filing

of said motion. Chapa further argued the State was to blame for the delay and that it was

fundamentally unfair to proceed on the motion to revoke considering that he had been in

jail since April 23, 2021. The record demonstrates that Chapa did not file a motion

requesting a hearing on the State’s original or amended motion to revoke. In addition,

Chapa’s motion to dismiss did not request a hearing on the State’s motion to revoke, but

rather asked for dismissal of said motion. Thus, Chapa’s right to a speedy revocation

hearing was never triggered under Article 42A.751. See TEX. CODE CRIM. PROC. ANN. art.

42A.751(d); Aguilar, 621 S.W.2d at 784.

      Furthermore, Chapa was formally accused of violating the terms of his community

supervision on April 9, 2021, the date the State filed its original motion to revoke. See

Harris, 827 S.W.3d at 956. The hearing on the State’s amended motion to revoke took

place on September 29, 2021. Thus, the delay involved in this case—April 9, 2021

through September 29, 2021—consisted of 173 days, or just under six months. Citing

Article 42A.751 as a guideline, Chapa argues that a delay beyond twenty days is


                                            5
presumptively prejudicial but presents no case authority holding as such, and we have

found none. 1

        Presumptive prejudice marks the point that delay is deemed unreasonable enough

to trigger further enquiry. Gonzalez, 435 S.W.3d at 808. We note that “the length of delay

that will provoke such an inquiry is necessarily dependent upon the peculiar

circumstances of the case.” Barker, 407 U.S. 514, 530-31. As discussed above, the only

time limit within which a motion to revoke probation must be heard by the trial court was

not triggered by Chapa. See TEX. CODE CRIM. PROC. ANN. art. 42A.751(d); Aguilar, 621

S.W.2d at 784. Chapa does not explain why the peculiar circumstances in this case would

render the near six-month delay in this case to be presumptively prejudicial. The record

indicates that Chapa had not requested a revocation hearing in his motion or in his

arguments to the trial court at the September 29, 2021 hearing. Rather, Chapa requested

a dismissal of the State’s revocation motion, which strongly suggests that he did not really

want a speedy revocation hearing. See Harris, 827 S.W.2d at 956 (holding that

appellant’s lack of a timely demand for a speedy trial indicates strongly that he did not

really want a speedy trial). We also note that the trial court held a hearing on the State’s

revocation motion immediately after denying Chapa’s motion to dismiss. After considering

the circumstances of this case, we hold that the near six-month delay here was not

sufficient in length to be presumptively prejudicial to trigger further inquiry of the Barker

balancing test. See Harris, 827 S.W.2d at 956. Chapa’s sole issue is overruled.

        1   Aguilar held that a trial court’s violation of the twenty-day rule was not “error” which tainted the
trial court’s decision to revoke the probation or mandated a reversal of the judgment. Aguilar v. State, 621
S.W.2d 781, 786 (Tex. Crim. App. 1981) (interpreting former Article 42.12, Section 8(a) of the Texas Code
of Criminal Procedure, a provision with identical language to Article 42A.751(d)).

                                                       6
                                   IV.    CONCLUSION

       We affirm the trial court’s judgment.


                                                       NORA L. LONGORIA
                                                       Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
30th day of August, 2022.




                                               7